OFFICE ACTION
Allowance Subject Matter
Claims 1, 4-7, 10, 12-17 and 19-31 are allowed.  Following is the Examiner’s reason for allowance:

The closest prior art, U.S. Patent No. 10,121,553 to Harari et al, does not anticipate or suggest such limitations as: “a first end of the channel of the transistor in an individual memory cell is in electrical contact with the capacitor of the individual memory cell, a second end of the channel is in electrical contact with a bit line, and the bit line is oriented perpendicular to the surface” (as applied to Claim 1); “individual memory cells in the three-dimensional array are arranged into a two-dimensional array of columns oriented perpendicular to the surface, individual capacitors in individual memory cells include a first plate, a second plate, and a capacitor dielectric between the first plate and the second plate, and the capacitor dielectric of different ones of the capacitors in an individual column of memory cells is provided by a continuous portion of capacitor dielectric” (as applied to Claim 10); and “wherein the word line is spaced apart from a channel of the transistor in an individual memory cell by a gate dielectric, and wherein the gate dielectric extends continuously between the word line and the channel of the transistor, between the word line and the capacitor, and between the word line and an insulating material” (as applied to Claim 17), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Note:	None of the cited arts in IDS dated 10/02/2018, 01/09/2020 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon-Fri 9AM-5PM.  
If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful, the Examiner’s Supervisor, Kenneth Parker, can be reached at (571)272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
August 19, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815